Exhibit 99.1 2008 Investor Presentation OTCBB : CNAM Safe Harbor Statement This presentation contains forward looking statements and forecast financial statements concerning the future of China Armco Metals, Inc. that are intended to qualify for the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. ). Any statements that are not historical facts and that express, or involve discussions as to, expectations, beliefs, plans, objectives, assumptions or future events or performance (often, but not always, indicated through the use of words or phrases such as "will likely result," "are expected to," "will continue," "is anticipated," "estimated," "intends," "plans," "believes" and "projects") may be forward-looking and may involve estimates and uncertainties which could cause actual results to differ materially from those expressed in the forward-looking statements. These statements include, but are not limited to, our expected completion date for the metal recycling facility and its production capacity, guidance and expectations regarding demand for steel, revenues, net income and earnings. In addition, any such statements are qualified in their entirety by reference to, and are accompanied by, the following key factors that have a direct bearing on our results of operations: our ability to successfully complete construction of our proposed scrap metal recycling facility, our need for additional financing to construct the metal recycling facility we intend to build which we may not be able to obtain on acceptable terms, our ability to operate the proposed recycling facility profitably; and fluctuations in raw material prices may affect our operating results as we may not be able to pass on cost increases to customers. We caution that the forward looking statements are subject to risks and uncertainties and the other factors described herein that could cause actual results to differ materially from those expressed in any forward-looking statements we make and that investors should not place undue reliance on any such forward-looking statements. Further, any forward-looking statement speaks only as of the date on which such statement is made, and we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of anticipated or unanticipated events or circumstances.
